USCA4 Appeal: 22-1072      Doc: 23         Filed: 11/03/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1072


        RAYMOND FABER,

                            Plaintiff - Appellant,

                     v.

        MOUNTAIN STATES PHYSICIAN GROUP, INC., a Tennessee corporation;
        BALLAD HEALTH, a Tennessee corporation,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Abingdon. James P. Jones, Senior District Judge. (1:20-cv-00045-JPJ-PMS)


        Submitted: October 12, 2022                                  Decided: November 3, 2022


        Before GREGORY, Chief Judge, WYNN, Circuit Judge, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Steven R. Minor, ELLIOTT, LAWSON & MINOR, PC, Bristol, Virginia, for
        Appellant. Brian D. Roark, Allison Wiseman Acker, BASS, BERRY & SIMS PLC,
        Nashville, Tennessee, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1072      Doc: 23         Filed: 11/03/2022     Pg: 2 of 3




        PER CURIAM:

               Robert Faber appeals the district court’s order and judgment granting summary

        judgment to the Defendants and dismissing his retaliation claim under the False Claims

        Act (FCA). On appeal, Faber asserts that his employer did not meet the burden of showing

        a legitimate, nonretaliatory reason for his termination and that there was a genuine dispute

        that the reasons for his termination were pretextual. We affirm.

               We review an order granting summary judgment de novo, “drawing reasonable

        inferences in the light most favorable to the non-moving party.” Butler v. Drive Auto.

        Indus. of Am., Inc., 793 F.3d 404, 407 (4th Cir. 2015) (internal quotation marks omitted).

        “Summary judgment is proper ‘if the movant shows that there is no genuine dispute as to

        any material fact and the movant is entitled to judgment as a matter of law.’” Id. at 408

        (quoting Fed. R. Civ. P. 56(a)). The relevant inquiry is whether the evidence “presents a

        sufficient disagreement to require submission to a jury or whether it is so one-sided that

        one party must prevail as a matter of law.” McAirlaids, Inc. v. Kimberly-Clark Corp., 756

        F.3d 307, 310 (4th Cir. 2014) (internal quotation marks omitted).

               The False Claims Act “is designed to discourage contractor fraud against the federal

        government.” Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013). The Act has a

        provision protecting whistleblowers from retaliatory adverse employment actions. 31

        U.S.C. § 3730(h)(1). To bring a successful retaliation claim under the Act, a plaintiff must

        show that (1) he engaged in protected activity by acting to prevent a violation of this Act;

        (2) his employer knew of the protected activity; and (3) his employer took adverse action

        against him as a result of these acts. Glynn, 710 F.3d at 214.

                                                     2
USCA4 Appeal: 22-1072         Doc: 23       Filed: 11/03/2022      Pg: 3 of 3




               Assuming, as the district court did here, that Faber established a prima facie case of

        retaliation under the FCA, a presumption of retaliation arises, and the burden then shifts to

        the employer to show that it had a legitimate non-retaliatory basis for its actions. Lestage v.

        Coloplast Corp., 982 F.3d 37, 47 (1st Cir. 2020) (describing burden shifting in retaliation

        claim under the FCA). If the employer makes this showing, the presumption of retaliation

        vanishes and the burden shifts back to the plaintiff to rebut the employer’s evidence by

        showing that the employer’s purported nonretaliatory reasons were not its true reasons, but

        were a pretext for discrimination. Id.

               We conclude that Faber’s employer established a legitimate, nonretaliatory basis for

        terminating Faber’s employment and that Faber failed to rebut his employer’s evidence by

        showing that the reasons for his termination were a pretext for retaliation. Accordingly,

        we affirm. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                      3